OFFICEOFTHEATTORNEY           GENERALOFTEXAS
                                AUSTIN




ItonorablaT. IE. Trlmble
Pirat Aaaistant                                           Q&,(0. fl*J
State EuperlntendsmtOf Publid InatnWiOn
duntla,      Texea                                             7747
                                                    n




                                                r   mm     d8t0 in
                                                lpplioablo rtet-
                                                ty Bdllcdl2vu8t.88
                                                the Ponelopo Rural
                                                itory to Cho youlit
tm6 fna0p8ndm                                  a 888um.d that both
of thee       eohoo                            e bounderi.  or Hill

                                          at8 are olasrleda8 oom-

                                    degMdeAb 80h001 4latrlots
                                    er aonaideretion.
                              wa8 d~temined
                          uestion              bx the Supreme
                      rroent aa80,ef Oountf @oha      Trurtees
                     61 v. Dt8triot   Tru8bera  'ofPniris
                     8t. l?o. 8, t88 3. By. (86) 434.    The
                   tutioaal and void Benate Bifl 388 oi the
                   ature (~ootalQSb, 64th be., fP.E.Ch.S39),
whtoh was 8 oomprehenslre law regulating the detaohmrnt and
annexation oi territory and eugmr8ediag all lawa previously
omaotod.  f3peakingror th4 oourt, JuetioO Crita aado the
r0ii0d~   rtatemontt
               3iaving detrrmined that the &et of 1935 i8
          wholly void, and having rurther dmt8rmineQ that
          it repealed no law behind it, we r8aoh the inor-
          oapeble oonolu8Ion that the ~validkty or invalidity
Bonorable T. bi. ‘I’PiPlblar Pegs 8



     or tie aota and orders Of the County sohool
     Board or Orenge County involved in this oaae
     :nustdepend onwhether or not they square with
     the 8tetute8 or thi8 state in roroe at the time
     the tit or 1935 war3 paeeed. It thererore be-
     oome8 IJ404888r~ fOl’ U8 t0 d4t4dn4 what 8Ot8
     were then in roroe.
                “All
                4X4miMtiOll Of OUI’ 8tatUt48    di.4410648
     the taot tha’twhen we eliminate the Aet of.1938,
     this 0888 must be gOVern46 by 6eOtiOIl2 Of Arti-
     018 274Er,   AOt8 1929, 418t Lb&, 18t C.S., p. 269,
     Oh. 109, a& 54OtiOa 1 Of +.Ft~iOle      2742f, AOt8
     1929, 418t   LO&., l#t C.S., p. 106, oh. 47, Ibard
     Of SOhOOi mFU8t448 Or YOUR% &NUbtg VI WiliObk
     Cammoa Sohool MSt. Ho. 12, %x. COIL Dpp., 88
     S.   ii.    Bd S38, $39.     .   .

                0.     .   . ..

           Vhle oaae Bl\ldt ba gOVern44 by S#OtiOa U
     Or  AI%014 27424, AOttdis@, 4i8t kg., 1st o.
     S ., pa ~59, Ok. 109, Cnd by SOOtiOn 1 Of &ti-
     ale 27422, AOt8 1929, 418t Le&, 1st C.S., p.
     105, oh. 47, cOnstrue together."
          seotion E of hrtidle 27424 and Seation 1 at ai-
014 27421 read reepsot?u.llyee rOuOW81
          "Sea. 2.   That 0~.and erter th4 pamage    0r
     this Act the County   Roar& Or Sschool%~aQ#e@ in
     any county in this State @hall he04 authority
     and full power to oreate C4mmoa Sohool Dicrtriota,
                                                             .
     to subdivide distriot8, end to oha      bourrtirf
     liA4S ar~ang or all oo       Sohool r 8triOt8 lo&al-        .

     ly coming under the juribdlotian of the County
     Board of cS030hoolTrWteea, rubj4ot to the #UQOF
     vieion or the Dietriot Court having juriadietlon
     over the aoaaty where the County Board is appolnt-
     ed or elected; provided that before aa;lehangea
     may be made in boundary lines of a~,ool dfatriots
     the tru8tee8 or the COMIOP sohoal Watrieta ar-
     feotsd 4hall be notiiied to appwr Befare the
     Oounty Board for a hearing, 8ad after #aid hear-
     ing, OF the date 84t ror *id hearlrl@,the County
     Eoard of TYu4tsea may-pa48 ewh arder Or order8
                                                                CL”.




Honorable T. LI. Triable, Page S




           wSeotion 1. In each oounty of this State
     the Cmmty Board of Trusteaa shall have the au-
     thority, when duly petitionsd 68 hersin provided,
     to detaoh from and annex to any #Oh001 dietriot
     territory 4ontiguou8 to the o&man boundary
     11~ of the two di#tI'iOt#~ provided the Board
     or Tru8tee8    0r th8 Di#tribt to which the annexa-
     tion ir to be #t#dO approves, by siajoritg VOt8,
     the proposed trtUI8i0rof territory     and provided,
     rurthcr, that when! the territory to be dstaohed
     eroeeda ten per aent (lO$) of'the mtire di@-
     triot the petition mat be dgned by a oaajority
     or the tru8teea or 84id Blatriot ih additioa to
     a majority    Or the q~aUfied  vot4ra or the terri-
     tory to ba detaohed. ‘i&8 p#titiO~     Sk&~   giV8
     the ,mat.es and bounds of the territory to be de-
     tashed from the one and added to the other dia-
     triot and izwt be algn~d by a majorleg of the
     quLlliii4dvoters re4iding in th4 raid territory
     40 detached. Upon reoetpt of tlis 44id petition,
     duly aigrieQ,   and Upon notior of the approldl    of
     the proposed annexation >y'the Board of Tru8tee8
     ot the dirtriat to whioh the terrltor ir to be
     added, the County board of Trwteeo      0 % 11 pa48
     zm order tranrferring ths old territory and re-
     derining the bouadariea oi the dlatziotr erreot-
     ed by said trewIL,r, the aiid oxd4r to be moord-
     ad in the minutes    or the County bard    or Tru8tee8.
     ?'rovlb-a6 that no eohool di#triQt shell be reduoed
     to 4n are6 or 1444 then @no eqwr4 milse.*
          The oaae oited by Juatios Orit in the above quoted
exoezpt is mard 0r Sohool T2?U@t4440r Young c;ountyv. %UllOOk
Common Sahool Uist. Ho. L2, 65 Yeates I?. (Ed) 638. 'I&eCami@-
aion oi ngpe8le in di.rou88lngSeetdon E 0r ~1014   ST486 and
S44tloa l,oe Artiole 274&r made the roU.owing obwnatlont
                    z)ouorutruing @aid aote together lead8
     to   th~‘Ok&l8hOII~th8t   th4 L8glrl"tIture
                                               intended the
     provlsioa~~tor   notioe and heariq, eontaiond la Sea-
     tlon 8 or iiousa Bill SSO, to oparate a8 a limlta-
       tion   o? thr authorltp   aonfemd   OR the oounty
       board by the other sot, so far:as a change in
       the boundary lime of a oomspo~aohool diatrlot
       la involved.   Qomplianoe with aaid provision
       we4  prerequieits to the exeroiae,bp the oounty
       board of school trusteeo of young oouAty, of
       authority to &mgo     the boundary lines or,the
       Eullook oomon sahool di8triat, and, einoa there
       we8 no suoh oonglfa~oe, the order tor ouoh oha~ge
       was mmuthorieed and therorore ie invalid. The
       dirtriot had thr right to apply direotly to the
       oaurto, In the tire    ixmtanoe, r0r miier against
       aaaldInvalid order. State Line Consolidated Sahool
       ulstriot v. Farwell Independent Sohool Dietriot
       ('kc. CCJCLr-pp.) 48 S. K. fed) 616."
          You are, them&ore, advised that under iicfiales
tMte, Seatioa 2 aradArtiolo ~&Wf, seatian 1, the r0ih-
log rteps must be taken berom  the county board 0r sahool
trtwteo8, vdxenduly potltioned, my enter a valid order
traaafer?fAg territory rrox the PeAeloi)egutal Sob001 Dir-
trlct to the HouAt Calm Independent Sohool Diatriot:
          1. The board of truateea of the mchool dlatrlot
to whioh the amexatlon ia to be made (koountCala) mat by
a aajorlty vote approve the tranerer.
           E. The petition ahall give the aetea arrdbounda
of the territory to be detaohed an4 ahall be signed by a
majority of the qualiricd votf~rareaidlng In the territory
to be detaahed.
          3. Ghere the*rritory to be detaahed eraoods lO$
or                     (Penelope), .tho titfon
     the entire dfstriat                         mumt be signad
by a nrajarityof the truetess of suah Q-9"
                                         iatriotfa tiddltloato
e majority or the quallrled voter8 or the territory that 18
to bo dotaahod.
          4. The trwteee or the Penelope i&al rrlghsahool
Diatriot Bust be notified to appear berore the oounty board
for a hearing.

          On 3~1s 20, 1939, this department rendered Opinfon
g.,;;Ts   involving the aeAstruatloA or viola   Fi74,er am amended
       . The oonstitutlonallty of the amendment wan not in
is8ue and naa, therefbre,not parrad upon in the opgaion.     fn
mmornble T. W. Triable, Page 5




view or the deoiaion or the Supraee Qourt In the County
soho   Trustees 0r Orange Ccunty v. tiirtrlotTruetees of
prairie View Comon Sohool Diet. No. 8, supra, holdlq said
#emWent   unoonstltutfonel, we now expressly withdraw Opin-
ion No. O-275.
                                    Very   truly your*
                                 ATNXiN2YGl3NERAL OF TZXU3




                                                              .;